DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-20 and the species II, acrylic copolymer-based polymer in the reply filed on 2/23/2022 is acknowledged.
Claims 1-11 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/23/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai et al. (CN 101781105).
Regarding claims 12 and 14:  Dai et al. teach a masonry unit comprising a repair agent comprising 96.44 wt% lime, clay dust, and quartz sand (all of which can be considered a “quarry byproduct”) and 1 wt% of an import polymer [Embodiment 1], which is an acrylic copolymer [page 10].

Claim(s) 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dantin et al. (2013/0210963).
Regarding claims 12 and 13:  Dantin et al. teach a masonry unit [0051] comprising a composition comprising 6 wt% of a polymer, and 32% c.1 + 60% d.3 = 92 wt% of calcium carbonate aggregate [Example Formula 11].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dantin et al. (2013/0210963) as applied to claim 12 above.
	Regarding claim 14:  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an acrylic copolymer as the polymer in the composition of Dantin et al. [0125-0128].  It is a simple substitution of one known element for another to obtain predictable results.  
	Regarding claims 16-18:  The claimed particle size ranges are not critical.  The Applicant has not provided any data that would demonstrate the criticality of the particle size ranges claimed in comparison to the composition of Dantin et al.  

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dantin et al. (2013/0210963) as applied to claim 12 above as evidenced by Lee et al. (6,294,179) and Beatite 30 Data sheet.
Dantin et al. teach using 10 to 90 wt% of component d), Durcal 130 [0113; Examples].  Durcal 130 has a particle size distribution as follows as evidenced by Lee et al. [Table 1]:
	Microns		Percentage
	  250			 80-95%
		  150			 55-75%

		    40			 >10%
Beatite 30 has a D50 mean particle size of 22.2 microns as evidenced by Beatite 30 Data Sheet (page 1), and a particle size distribution as shown on the chart on page 2 of the Data Sheet.  Dantin et al. teach using 1 to 85 wt% of Beatite 30 [0112; Examples].
	Based on the amounts of the components and the particle size distribution of the calcium carbonates, Dantin et al. teach an overlapping particle size range as those claimed.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.


Claims 12-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNulty, Jr. (6,264,740).
	Regarding claims 12:  McNulty, Jr. teaches a brick (polymer masonry unit) comprising (column 2, line 67) 20 to 80 wt% sodium carbonate, 80 to 20 wt% calcium carbonate, and up to 5 wt% of a synthetic resin (claims 1 and 16).  The sodium carbonate and calcium carbonate of McNulty, Jr. are considered to be “quarry byproducts” (column 2, lines 9-12).
	The amount of polymer overlaps the claimed range.
prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
	Regarding claim 13:  The 80 wt% taught in McNulty, Jr. is very close to the claimed 90 wt%.   A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).
	Regarding claim 14:  McNulty Jr. teaches polyacrylates or acrylic as the synthetic resin (claim 21).  The skilled artisan would immediately envisage a polyacrylate copolymer or an acrylic copolymer.
	Regarding claims 16-20:  McNulty Jr. teaches that the size of the calcium carbonate and sodium carbonate can vary in particle size, that a mixture of particle sizes can be used in combination, and that the particle size is selected for the effect to be achieved in the finished product (column 2, lines 18-23).  It would have been obvious to one of ordinary skill to optimize the particle size distribution of the calcium carbonate and sodium carbonate for the desired effect in the finished product.  The optimal particle size distribution can be obtained through routine experimentation.    






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763